The only question presented is whether, when a landlord pays another for supplies which have been furnished to his tenant to make the crop, upon the landlord's promise to be responsible for the same, such supplies are an "advancement" entitled to the protection of the landlord's lien given by Code, sec. 1754. We think this falls within both the spirit and the letter of the enactment. It was upon the credit given to the landlord's promise that the supplies were furnished which enabled the tenant to make the crop. It was equally an advancement by the landlord whether he furnished the supplies direct, or procured another to do so upon his (the landlord's) responsibility; and it is immaterial whether he paid cash, or only promised to pay if the tenant did not. In either event the supplies are furnished by the landlord's aid, and for whatever he is out of pocket thereby, whether he pays before the goods are furnished, or after the tenant's failure to pay, he is entitled to the lien given by statute to any landlord making "advancements" to his tenant. Though here the plaintiff did not pay the amount of the bill for supplies till after he instituted this action against the defendant, who had seized        (23) the tenant's crop, the lien upon such payment dated back (like laborers' and mechanics' liens, and liens for materials furnished) to the time when the supplies had been furnished upon the plaintiff's promise to pay for them. The cause of action existed against the defendant upon his taking the crop upon which the landlord had an inchoate lien. The nonsuit is set aside.
New trial. *Page 16